Name: Commission Regulation (EEC) No 79/85 of 11 January 1985 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  distributive trades;  marketing
 Date Published: nan

 12. 1 . 85 Official Journal of the European Communities No L 11 /5 COMMISSION REGULATION (EEC) No 79/85 of 11 January 1985 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 2 ( 1 ) of Regulation (EEC) No 2213/76 : 'However, operators, who provide proof that they have been designated by an intervention agency for the purposes of supplying a quantity of skimmed ­ milk powder from the market pursuant to Regula ­ tion (EEC) No 1354/83 may, under this Regula ­ tion , purchase a quantity of skimmed-milk powder not exceeding that quantity at an ex-storage depot price equivalent to the purchase price applicable when the contract of sale was concluded, less 3 ECU per 100 kilograms . The contract of sale shall be drawn up within one month of the expiry of the shipment period laid down in respect of that food ­ aid consignment.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 3030/84 (4), provides for the sale of skimmed-milk powder from public storage at the intervention price plus 0,5 ECU per 100 kilograms ; Whereas there is heavy market demand for skimmed ­ milk powder ; whereas major quantities are to be deli ­ vered in connection with Commission Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 1886/83 (6) ; whereas similar quantities of skimmed-milk powder from public storage should therefore be made available to operators at a reduced price in order to ensure that they are not faced with a further increase in the price of the product as a result of Community food-aid operations ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 January 1985 . For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150 , 6 . 6 . 1984, p. 6 . (3) OJ No L 249, 11 . 9 . 1976, p. 6 . (4) OJ No L 287, 31 . 10 . 1984, p. 18 . (5) OJ No L 142, 1 . 6 . 1983 , p. 1 . 6) OJ No L 187, 12 . 7 . 1983 , p. 29 .